        Case 3:20-cr-00212-MO      Document 21    Filed 03/11/21   Page 1 of 1




                        UNITED STATES DISTRICT COURT
                                DISTRICT OF OREGON
                                PORTLAND DIVISION

 UNITED STATES OF AMERICA                      No. 3:20-cr-00212-MO

                v.                             ORDER DISMISSING
                                               INFORMATION
 CHRISTOPHER FELLINI,

                Defendant.

      Based on the government’s motion, IT IS ORDERED that the information in this case is

dismissed without prejudice.

DATED: March ______,
               11    2021.

                                               ___________________________________
                                               HONORABLE MICHAEL J. MOSMAN
                                               United States District Judge


Submitted by:

SCOTT ERIK ASPHAUG
Acting United States Attorney

/s/ Gary Y. Sussman
GARY Y. SUSSMAN, OSB #873568
Assistant United States Attorney




Order Dismissing Information                                                     Page 1
